La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
Comparece ante nos el municipio de Guayanilla (en ade-lante, el Municipio) y solicita la revocación de una Senten-cia del Tribunal de Apelaciones. Mediante esta se confirmó una Sentencia del Tribunal de Primera Instancia que de-claró “con lugar” una demanda de impugnación de deficien-cia de patentes municipales presentada por Lukoil Pan Americas, LLC (en adelante, Lukoil).
En esta ocasión nos corresponde resolver si, en el caso de una compañía dedicada a la compraventa de productos derivados del petróleo, la Ley Núm. 113 de 10 de julio de 1974, según enmendada, conocida como Ley de Patentes Municipales, 21 LPRA see. 651 et seq., provee una excep-ción a la regla general de que una compañía está obligada a tener presencia física en el municipio impositor. Ello, a su vez, nos permite delimitar el alcance de nuestros pro-nunciamientos en Lever Bros. Export Corp. v. Alcalde S.J., infra, y su progenie.
Veamos los hechos que dieron génesis a la controversia de autos.
I
Lukoil es una compañía de responsabilidad limitada or-ganizada bajo las leyes del estado de Delaware y regis-trada en el Departamento de Estado como una compañía foránea autorizada a hacer negocios en Puerto Rico. La *883misma se dedica a la compraventa de productos derivados del petróleo desde sus oficinas comerciales localizadas en el estado de Nueva York.
Durante el 2009, la Autoridad de Energía Eléctrica (en adelante, la AEE) envió, desde el municipio de San Juan, una petición de cotización a Lukoil relacionada con la com-pra de combustible para la central de la mencionada de-pendencia pública ubicada en Costa Sur. Así las cosas, Lukoil procedió a enviar a la AEE la cotización desde sus oficinas en Nueva York, la cual no contaba con el pago de patentes municipales. Tras la AEE enviar la notificación de la adjudicación de la subasta a Lukoil, esta realizó todas las gestiones para adquirir el combustible y enviarlo a la AEE desde sus oficinas en Nueva York. Para el transporte del combustible, Lukoil contrató compañías marítimas in-dependientes con el propósito de que realizaran las entre-gas en el puerto del Municipio, según requerido por la AEE.
Por motivo de la transacción antes descrita, el Munici-pio notificó a Lukoil una deficiencia en el pago de patentes municipales por una cantidad ascendente a ciento setenta y cinco mil trescientos diecisiete dólares con setenta y seis centavos ($175,317.76). Oportunamente, Lukoil solicitó re-consideración ante el Municipio. No obstante, el Municipio confirmó la imposición de la deficiencia tributaria.
Así las cosas y luego de varios trámites procesales, el 20 de abril de 2012 Lukoil presentó una demanda de impugna-ción de deficiencia de patentes municipales ante el Tribunal de Primera Instancia.(1) En esta alegó que no procedía la imposición de patentes municipales por la transacción antes mencionada debido a que no tenía ni había tenido oficina, establecimiento comercial o presencia física en el Municipio. Alegó además que no tenía empleados en el Municipio y que tampoco había prestado servicios ni incurrido en negocios en ninguna oficina o establecimiento comercial en el *884Municipio. También adujo que no almacenó el combustible en el Municipio ni en ningún otro lugar en Puerto Rico. Con-forme a lo anterior, alegó que la imposición de la patente municipal era contraria a la Constitución de Estados Uni-dos y lo resuelto por este Tribunal en el caso E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012).
Por su parte, el Municipio presentó su Contestación a la Demanda, y alegó, en esencia, que actuó conforme a Dere-cho al imponer la deficiencia, ya que el combustible fue recibido en uno de sus muelles y no era necesario que el contribuyente tuviera oficinas, empleados o ambas dentro de la demarcación territorial municipal(2) Como parte de sus alegaciones responsivas, el Municipio admitió que Lukoil “no tiene establecimientos comerciales ubicados en el Municipio”(3)
El 8 de agosto de 2012, Lukoil presentó una Moción para que se Dicte Sentencia por las Alegaciones y Moción para que se Desestime la Reconvención Enmendada/4) En síntesis, alegó que procedía que el tribunal dictase Senten-cia a su favor debido a que el Municipio admitió que Lukoil no tenía presencia física en el Municipio, lo cual era un requisito para la imposición de patentes municipales con-forme a la Cláusula de Comercio Interestatal de la Consti-tución de Estados Unidos y la Ley Núm. 113. Ello fue ob-jeto de una oposición del Municipio/5)
Tras considerar los planteamientos de las partes, el 17 de octubre de 2012 el Tribunal de Primera Instancia noti-ficó una Sentencia mediante la cual expuso que para que procediera la imposición de patentes municipales, el co-*885merciante objeto de la actividad tributable debía tener una oficina o establecimiento comercial en el municipio en cuestión.(6) Así las cosas, y debido a que no estaba en con-troversia el hecho de que Lukoil no tenía presencia física en el Municipio, el foro primario declaró “con lugar” la De-manda presentada por Lukoil, mientras que declaró “no ha lugar” la Reconvención instada por el Municipio. Oportu-namente, el Municipio presentó una Moción de Reconside-ración ante el foro primario, la cual fue declarada “no ha lugar”. (7)
Inconforme con la determinación del foro primario, el 20 de diciembre de 2012 el Municipio recurrió al Tribunal de Apelaciones.(8) El 29 de agosto de 2013, el foro apelativo intermedio emitió una Sentencia mediante la cual con-firmó el dictamen del foro primario.(9) Ante ello, el Munici-pio presentó una Moción de Reconsideración que fue dene-gada por el foro apelativo intermedio.
Aun inconforme, el 25 de octubre de 2013 el Municipio presentó un recurso de apelación ante este Tribunal, adu-ciendo que el foro apelativo intermedio erró al concluir que para imponer patentes municipales sobre la venta de combustible era necesario que el comerciante tuviera una ofi-cina o establecimiento comercial en el Municipio, a pesar de que existe una excepción a dicha regla general. Como corolario a lo anterior, el Municipio también alega que el foro apelativo intermedio se equivocó al determinar que la presencia de una oficina o establecimiento comercial en el Municipio era un requisito para la imposición de patentes municipales, alegando a su vez que el factor determinante *886es si el evento económico que genera el ingreso ocurrió den-tro del Municipio. Finalmente, el Municipio argumenta que una interpretación integral de las leyes aplicables y sus enmiendas autorizan la imposición de patentes muni-cipales sobre la venta de crudo en casos como el que nos ocupa. Fundamentándose en todo lo anterior, solicita que declaremos que procede el cobro de la patente, o en la al-ternativa, que se devuelva el caso al foro de instancia y se permita la presentación de evidencia sobre la alegada ac-tividad tributable.
Por su parte, Lukoil argumenta ante nos, en primer lu-gar, que la Ley Núm. 113 requiere que el comerciante tenga una oficina o establecimiento comercial en el muni-cipio en cuestión. Segundo, arguye que la interpretación de la Ley Núm. 113 que el Municipio esboza a favor de su contención es inconstitucional debido a que está en con-flicto con la Cláusula de Comercio de la Constitución de Estados Unidos en su estado durmiente.
El 28 de marzo de 2014, atendimos el recurso presen-tado como una petición de certiorari y lo declaramos “No Ha Lugar”. No obstante, ante una oportuna Primera Mo-ción de Reconsideración sometida por el Municipio, el 30 de mayo de 2014 reconsideramos y expedimos el auto. Con el beneficio de los alegatos de ambas partes, nos encontramos en posición para resolver el recurso sin ulterior trámite.
II
 A. La Constitución de Puerto Rico establece que el poder de “imponer y cobrar contribuciones y autorizar su imposición y cobro por los municipios se ejercerá según se disponga por la Asamblea Legislativa, y nunca será ren-dido o suspendido”. Art. VI, Sec. 2, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 420. Como se puede observar, nues-tra Carta Magna autoriza exclusivamente a la Rama Le-gislativa a imponer y cobrar contribuciones, a la misma *887vez que le permite delegar dichas facultades a los municipios.!10) Por ello, hemos sido consecuentes al deter-minar que debido a que se trata de una facultad delegada, “los municipios no tienen un poder inherente, indepen-diente del Estado, para imponer contribuciones”. Interior Developers v. Mun. de San Juan, 177 DPR 693, 703 (2009), citando a Levy, Hijo v. Mun. de Manatí, 151 DPR 292, 299 (2000).
Con el propósito de que los municipios tengan mecanis-mos para recaudar fondos y así poder brindarles más ser-vicios a sus ciudadanos, la Asamblea Legislativa ha adop-tado varios estatutos en donde se les delega la facultad de imponer contribuciones a nivel municipal.!11) Los impues-tos municipales “responden a la premisa de que los nego-cios sitos en un municipio se benefician de la organización local para efectuar sus actividades de interés pecuniario y que, por tal razón, deben contribuir al sostenimiento del mismo”. Mun. de Utuado v. Aireko Const. Corp., 176 DPR 897, 904 (2009). Véase, además, Banco Popular v. Mun. de Mayagüez, 120 DPR 692, 700 (1988).
Anteriormente hemos reconocido que nuestro ordenamiento favorece una interpretación amplia del poder tributario de los municipios. Pfizer Pharm. v. Mun. de Vega Baja, 182 DPR 267, 287 (2011); First Bank de P.R. v. Mun. de Aguadilla, 153 DPR 198, 203 (2001); Lever Bros. Export Corp. v. Alcalde S.J., 140 DPR 152 (1996); Banco Popular v. Mun. de Mayagüez, supra, pág. 696. Así las cosas, *888cuando hay autoridad en ley para ello, de ordinario no ha-bremos de intervenir con la regulación económica municipal ya que se trata de una función primordialmente legislativa. Pfizer Pharm. v. Mun. de Vega Baja, supra; Banco Popular v. Mun. de Mayagüez, supra.
A pesar de que se favorece una interpretación liberal de los poderes tributarios otorgados a los municipios, debe-mos tener presente que como cuestión de hermenéutica también hemos reiterado que los estatutos contributivos deben ser interpretados razonablemente, teniendo en mente el propósito y la intención del legislador. Ortiz Chévere et al. v. Srio. Hacienda, 186 DPR 951, 975 (2012); Lilly del Caribe v. CRIM, 185 DPR 239, 251 (2012); Licorería Trigo, Inc. v. Srio. de Hacienda, 94 DPR 270, 279 (1967).
Asimismo, los estatutos contributivos “no se habrán de interpretar de forma extensiva, sino que se deberán interpretar de una forma justa y conforme a sus propios y expresos términos”. Ortiz Chévere et al. v. Srio. Hacienda, supra, págs. 975-976, citando a Yiyi Motors, Inc. v. E.L.A., 177 DPR 230, 250 (2009). No obstante, “no podemos interpretar una ley contributiva de manera que facilite la evasión de los tributos que la Asamblea Legislativa ha establecido”. Ortiz Chévere et al. v. Srio. Hacienda, supra, pág. 976. Véanse, además: Lilly del Caribe v. CRIM, supra, pág. 252; West India Oil Co (P.R.) v. Sancho Bonet, Tes., 54 DPR 732, 744-745 (1939). Aun así, cuando del estatuto no surge con claridad que su propósito es imponer una contribución, estamos obligados a resolver a favor de su no imposición. Pfizer Pharm. v. Mun. de Vega Baja, supra, págs. 278-279; Yiyi Motors, Inc. v. E.L.A., supra, págs. 250-251; B.B.C. Realty v. Secretario Hacienda, 166 DPR 498, 511 (2005); Central Coloso v. Descartes, Tes., 74 DPR 481, 486 (1953).
Con estos principios en mente, pasemos a examinar el estatuto contributivo que dio lugar a la controversia de autos.
*889B. La imposición y el cobro de la contribución conocida como la patente municipal es la que nos atañe en este caso. Este tipo de impuesto municipal está regulado en detalle por la Ley Núm. 113. Al igual que otros estatutos en donde se autoriza la imposición y el cobro de contribuciones muni-cipales, la intención del legislador al aprobar la Ley Núm. 113 fue la de “proveer un mecanismo a los municipios para generar ingresos y fortalecerlos económicamente para que cumplan sus funciones en beneficio del bienestar general de los ciudadanos que habitan en esa área”. El Día, Inc. v. Mun. de Guaynabo, 187 DPR 811, 818 (2013). Véanse, además: Café Rico, Inc. v. Mun. de Mayagüez, 155 DPR 548, 559 (2001); F.D.I.C. v. Mun. de San Juan, 134 DPR 385, 398 (1993).
Específicamente, la Ley Núm. 113 define la patente municipal como “la contribución impuesta y cobrada por el municipio [...] a toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien a cualquier negocio financiero o negocio en los municipios”. 21 LPRA sec. 651a(a)(16). Véase, además, la See. 4 de la Ley Núm. 113 sobre industrias y negocios sujetos a patentes. 21 LPRA sec. 651c. Aunque en primera instancia la patente municipal parece tener la forma de un permiso o licencia para ejercer una actividad económica dentro de un municipio, lo cierto es que en realidad se trata de un impuesto sobre el volumen de negocios de la empresa objeto del tributo. Muñiz Burgos, Inc. v. Mun. de Yauco, 187 DPR 665, 681 (2013); Burlington Air Exp., Inc. v. Mun. Carolina, 154 DPR 588, 603-604 (2001); American Express Co. v. Mun. de San Juan, 120 DPR 339, 346 (1988). Cónsono con ello, la Ley Núm. 113 establece que la patente municipal habrá de calcularse “a base del volumen de negocio que lleva a cabo la industria o empresa en ese municipio”. El Día, Inc. v. Mun. de Guaynabo, supra, pág. 818.
*890La Sec. 2 de la citada Ley Núm. 113 provee varias defi-niciones que son pertinentes para resolver la controversia de autos. Como regla general, se define volumen de nego-cios como
[...] los ingresos brutos que se reciben o se devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier otra industria o negocio en el municipio donde la casa principal realiza sus operaciones, o los ingresos brutos que se reciban o se devenguen por la casa principal en el muni-cipio donde ésta mantenga oficinas, almacenes, sucursales, planta de manufactura, envase, embotellado, procesamiento, elaboración, confección, ensamblaje, extracción, lugar de cons-trucción, o cualquier otro tipo de organización, industria o ne-gocio para realizar negocios a su nombre, sin tener en cuenta sus ganancias o beneficios. 21 LPRA sec. 651a(a)(7)(A)(i).(12)
Por otra parte, se define ingreso bruto como “la totalidad de ingresos de fuentes dentro y fuera de Puerto Rico que sean atribuibles a la operación que se lleva a cabo en cada municipio [...]”. (Enfasis nuestro). 21 LPRA see. 651a(a)(7)(A)(ii). Asimismo, la ley define atribuibles a la operación como “la totalidad de los ingresos derivados den-tro y fuera de Puerto Rico que reciba o devengue una persona relacionada con la explotación de una industria o ne-gocio en Puerto Rico”. 21 LPRA sec. 651a(a)(15).
En el caso particular de las ventas, tal y como la tran-sacción comercial que ocurrió en la controversia ante nos, la Ley Núm. 113 dispone lo siguiente:
El volumen de negocios será, tratándose de ventas de tiendas, casas de comercio u otras industrias o negocios, el importe de las ventas brutas luego de deducidas las devoluciones; el monto del valor de los fletes y pasajes en cada oficina estable-cida en cada municipio, tratándose de vehículo para el trans-porte terrestre; y en general el montante de las entradas reci-*891bidas o devengadas por cualquier industria o negocio de acuerdo con la naturaleza de la industria o el negocio. 21 LPRA sec. 651a(a)(7)(D).
Como se infiere de la sección de ley citada, únicamente se trata de la manera en que habrán de contabilizarse las ven-tas para efectos de calcular el volumen de negocios correspondiente. En ningún lugar de esta sección se esta-blece a qué municipio le corresponde cobrar la patente municipal.
Por otro lado, en la See. 3 de la Ley Núm. 113, 21 LPRA sec. 651b, se establece, inter alia, cómo habrán de imponerse las patentes municipales en caso de que el contribuyente tenga más de una oficina, establecimiento comercial, almacén u otra organización de industria o negocio en un municipio, o en caso de que tenga oficinas, establecimientos comerciales, almacenes u otra organización de industria o negocio en más de un municipio:
Cuando se trate de personas con oficinas o almacenes que sean separados y distintos a cualquier otro negocio o industria que se tenga en la oficina o casa principal de dicha organiza-ción, en el mismo municipio, les será impuesta la patente sepa-radamente, pero tratándose de industrias o negocios que se ten-gan tanto en la casa principal, así como en cualquier sucursal o almacén de aquélla, en el mismo municipio, la patente se im-pondrá únicamente a la casa principal, pero sobre la base del volumen de negocios total de las industrias o negocios que se tienen en la casa principal y en todas sus sucursales y almacenes. Disponiéndose, sin embargo, que cuando se trate de industrias o negocios con oficina principal establecida en deter-minado municipio y manteniendo otras organizaciones de in-dustria o negocio, oficinas, sucursales o almacenes haciendo ne-gocios en otros municipios que no sea donde radica la casa principal, la patente municipal debe ser impuesta por cada mu-nicipio en donde la casa principal mantenga oficinas, sucursa-les, almacenes u otras organizaciones de industria o negocio a base del volumen de negocios realizados por o a nombre de la casa principal en dicho municipio. 21 LPRA sec. 651b.
Nótese que, independientemente de cuál sea el caso particular del negocio o industria del que se trate, la See. 3 de *892la citada Ley Núm. 113 establece el que haya presencia física en el municipio impositor, ya sea mediante “oficinas, sucursales, almacenes u otras organizaciones de industria o negocio”. See. 3 de la Ley Núm. 113, supra.
Tomando como punto de partida las disposiciones de la Ley Núm. 113, anteriormente habíamos pasado juicio sobre los requisitos que deben cumplirse para que una compañía esté sujeta a la tributación de patentes municipales en un municipio en particular. En ese sentido hemos expresado que
[...] el factor determinante es que el ingreso se produzca como consecuencia de los negocios que la persona, natural o jurídica, desempeña en el municipio, lo cual implica que el ingreso no hubiese sicfo generado a no ser por las operaciones llevadas a cabo allí. (Énfasis nuestro). The Coca Cola Co. v. Mun. de Carolina, 136 DPR 216, 221 (1994). Véanse, además: El Día, Inc. v. Mun. de Guaynabo, supra, pág. 819; Pfizer Pharm. v. Mun. de Vega Baja, supra, pág. 289; First Bank de P.R. v. Mun. de Aguadilla, supra, pág. 204; Lever Bros. Export Corp. v. Alcalde S.J., supra, pág. 161; Banco Popular v. Mun. de Mayagüez, supra, pág. 700.
Igualmente, en caso de que un negocio tenga actividad económica tributable en más de un municipio conforme a las disposiciones de la Ley Núm. 113, el principio de prorrateo que permea la ley exige que
[...] cada municipio deberá recibir el pago correspondiente de patente municipal por aquella actividad económica que se ma-terializa dentro de su jurisdicción geográfica, independiente-mente de si la misma se devenga o contabiliza finalmente por una casa u oficina en otra municipalidad. (Énfasis nuestro). El Día, Inc. v. Mun. de Guaynabo, supra, pág. 819, citando a First Bank de P.R. v. Mun. de Aguadilla, supra, pág. 204. Véase, además, Lever Bros. Export Corp. v. Alcalde S.J., supra, pág. 158.
Así las cosas, en Lever Bros. Export Corp. v. Alcalde S.J., supra, pág. 161, establecimos que deben concurrir dos (2) requisitos para que opere la imposición de la *893patente municipal: (1) “que la empresa o negocio tenga un establecimiento comercial u oficina dedicada con fines de lucro a la prestación de cualquier servicio en el municipio correspondiente”, y (2) “una vez cumplido con el criterio anterior, es necesario que se determine la base sobre la cual se impondrá la patente”. (Énfasis nuestro). En ese caso validamos la imposición de la patente municipal a Lever Bros. Export Corporation, una corporación organizada bajo las leyes del estado de Delaware y cuyas oficinas prin-cipales ubicaban en el estado de Nueva York. No obstante, esta operaba una oficina ubicada en el Municipio de San Juan. Como fundamento para impugnar la notificación de deficiencia de patentes municipales, Lever alegó que esa oficina únicamente proveía servicios de asesoría de merca-deo y técnica para sus distribuidores. Al resolver que pro-cedía la imposición de la patente municipal en ese caso, expusimos que a pesar de lo alegado por Lever, la oficina ubicada en San Juan “se involucraba directa e indirecta-mente con las ventas que, a través de distribuidores, rea-liza esta compañía en Puerto Rico”. íd., pág. 163. Por ello, concluimos que “[e]se tipo de servicio incide indirecta-mente sobre el volumen de ventas de los productos”, lo cual era suficiente para cumplir con los dos (2) criterios antes esbozados y validar la tributación municipal. íd.
Un tiempo después, en First Bank de P.R. v. Mun. de Aguadilla, supra, pág. 205, reiteramos la norma anterior en el contexto de un banco comercial establecido en Puerto Rico. En ese caso explicamos el tratamiento especial que la Ley Núm. 113 otorga a los bancos al momento de determi-nar su volumen de negocios y cómo habrá de distribuirse el pago de patentes municipales entre los municipios donde un banco mantenga sucursales. En términos sencillos, ex-plicamos que el volumen de negocios atribuible a los ban-cos se establece tomando en consideración la cantidad de depósitos de cada sucursal. íd., págs. 205-206. Abase de lo anterior, resolvimos que el municipio de Aguadilla no po-*894día imponer el pago de patentes municipales al banco de-bido a que la sucursal establecida en dicho municipio no recibía depósitos. Id., pág. 207.
Poco después, en Royal Bank v. Mun. de San Juan, 154 DPR 383 (2001), nos enfrentamos a otra controversia en donde un municipio notificó una deficiencia en el pago de patentes municipales a un banco comercial. Según alegaba el Municipio de San Juan, la Ley Núm. 113 le otorgaba la facultad de incluir, como parte del volumen de negocios del banco, los intereses devengados por este en virtud de Con-tratos de Permuta de Tasas de Interés, conocidos común-mente como Interest Rate Swaps. Tras explicar cómo fun-ciona este tipo de contrato y cómo se calcula el volumen de negocios de un negocio financiero conforme a la Ley Núm. 113, volvimos a reiterar los dos (2) criterios esbozados en Lever Bros. Export Corp. v. Alcalde S.J., supra, y añadimos lo siguiente:
Específicamente la ley señala que deberá imponerse la respon-sabilidad tributaria sobre el volumen de negocios atribuible a la prestación de algún servicio, la industria o el negocio que se lleve a cabo en el municipio; esto es, siempre gue no sean apli-cables algunas de las exenciones de la ley. (Enfasis nuestro). Royal Bank v. Mun. de San Juan, supra, págs. 398-399.
En atención a ello y debido a que la ley no establece que los intereses provenientes de los Contratos de Permuta de Tasas de Interés sean incluidos como parte del ingreso bruto de un banco comercial para efectos de determinar su volu-men de negocios tributable, concluimos que el municipio no tenía derecho a cobrar las patentes municipales en ese caso. Royal Bank v. Mun. de San Juan, supra, págs. 399-400.
Por último, recientemente reiteramos la norma en El Día, Inc. v. Mun. de Guaynabo, supra, donde el Municipio de Cataño pretendía cobrar patentes municipales por el mero hecho de que El Día, Inc. almacenaba papel en dicha municipalidad. Al evaluar los hechos ante nuestra consideración en ese entonces, resultaba evidente que no se cum-*895plía el primer requisito expuesto en Lever Bros. Export Corp. v. Alcalde S.J., supra, ya que la corporación no tenia en el municipio de C ataño “un establecimiento comercial o una oficina dedicada, con fines de lucro, a la prestación de servicios”, sino que meramente almacenaba el papel para luego utilizarlo y procesarlo en sus instalaciones ubicadas en el municipio de Guaynabo. El Día, Inc. v. Mun. de Guaynabo, supra, pág. 824. Por otra parte, la corporación “no se dedicaba a vender o a distribuir el papel almacenado ni dependía de mantener el local para producir el periódico El Nuevo Día”, por lo que era forzoso concluir que dicho alma-cenamiento de papel no era esencial para el funciona-miento de la corporación. Id. A base de lo anterior, resolvi-mos que el volumen de negocios atribuible a la corporación equivalía “al importe de lo que recauda por sus servicios de comunicación en el municipio de Guaynabo, lugar donde lleva a cabo los negocios” y que “un municipio no puede imponer el pago de patentes a una entidad solo por llevar a cabo una actividad incidental a su negocio dentro de su límite territorial cuando esta no genera ingreso alguno”. íd., pág. 825.
C. Por último, nos corresponde analizar ciertas en-miendas realizadas a la Ley Núm. 113 para determinar el tratamiento que la Asamblea Legislativa ha otorgado a la imposición de patentes municipales sobre la compraventa de productos derivados del petróleo.
Como es sabido, las exenciones contributivas se refieren a “aquellas normas de aplicación especial que establecen que una norma tributaria general no aplica a ciertos supuestos de hecho que delimitan y que, como resultado, impiden que se deriven los efectos jurídicos de ésta, o sea, impiden que nazca la obligación tributaria”. Ortiz Chévere et al. v. Srio. Hacienda, supra, pág. 976, citando a Interior Developers v. Mun. de San Juan, supra, pág. 707. Por tratarse de normas especiales que niegan los efectos de las normas tributarias, “su interpretación no se debe ex*896tender más allá de los términos expresos y exactos del esta-tuto que las otorga y toda duda debe resolverse en contra de su existencia”. Ortiz Chévere et al. v. Srio. Hacienda, supra, pág. 976. Véanse, además: Danosa Caribbean v. Neg. Asist. Contr., 185 DPR 1008, 1027 (2012); IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712, 742 (2012); Café Rico, Inc. v. Mun. de Mayagüez, supra, págs. 559-560. Es decir, las exen-ciones contributivas habrán de interpretarse restrictivamente. Interior Developers v. Mun. de San Juan, supra, pág. 707. Por ello, en ocasiones anteriores hemos des-tacado que se tratan de gracias legislativas que habrán de interpretarse estrictamente en contra de aquel que alegue tener derecho a ellas. Íd.; Pardavco, Inc. v. Srio. de Hacienda, 104 DPR 65, 73 (1975). No obstante, también hemos expuesto que “la norma de que las exenciones contributivas no deben ser interpretadas restrictivamente si ello derrota la intención legislativa”. Pepsi-Cola v. Mun. Cidra et al., 186 DPR 713, 738 (2012). Véanse, además: Pfizer Pharm. v. Mun. de Vega Baja, supra, pág. 279; Textile Dye Works, Inc. v. Srio. de Hacienda, 95 DPR 708, 713 (1968).
Mediante la Ley Núm. 131-1999 la Asamblea Legisla-tiva enmendó la Ley Núm. 113, con el propósito de otorgar una exención contributiva en cuanto al pago de patentes municipales a los negocios que forman parte de las Zonas de Comercio Exterior {Foreign Trade Zones) según estas fueran declaradas por el Congreso de Estados Unidos a través de la Ley de Zonas de Comercio Exterior de 1934,19 USCA secs. 81a-81u.(13) Surge de la Exposición de Motivos *897de la Ley Núm. 131-1999 que la exención sería en cuanto “al volumen de negocios derivado de la exportación de aquellas empresas cuyas operaciones se encuentren en las Zonas de Comercio Exterior”. 1999 (Parte 1) Leyes de Puerto Rico 418. De tal manera, lo que se busca es fomen-tar “las actividades de exportación como una alternativa de desarrollo económico sostenible para Puerto Rico”. Id. Es pertinente señalar que el puerto ubicado en el Municipio queda dentro de una de las Zonas de Comercio Exterior que regula el estatuto.
Poco después, la Asamblea Legislativa promulgó la Ley Núm. 350-1999, mediante la cual enmendó la Ley Núm. 113 para aclarar ciertos aspectos de la exención contribu-tiva otorgada mediante la legislación antes discutida. Con-forme a la Exposición de Motivos de la Ley Núm. 350-1999, razonó el legislador en aquel entonces lo siguiente:
En vista de los beneficios creados por la legislación federal, y la posibilidad de promover el uso de las facilidades del área conocida como la CORCO mediante la exención del pago de los impuestos y aranceles antes mencionados, la Compañía de De-sarrollo Industrial de Puerto Rico [la “Compañía”] solicitó [sic] la creación de una sub-zona de comercio extranjero en dicha área geográfica. Dicha solicitud fue aprobada el 11 de agosto de 1982 por la “Foreign Trade Zone Board”. A su vez, la Com-pañía transfirió el derecho de uso y ocupación de dicha sub-zona a la Commonwealth Oil Refining Company, Inc-(“CORCO”), quien actualmente administra la misma para llevar a cabo operaciones de almacenamiento de petróleo y sus derivados, y actividades relacionadas [...]
Un sinnúmero de entidades que suplen combustible y sus derivados necesarios para la generación de energía a la Auto-ridad de Energía Eléctrica (AEE), llevaban a cabo sus opera-ciones relacionadas con el almacenaje y venta de petróleo y sus derivados en él extranjero, sin conllevar ningún tipo de beneficio para Puerto Rico. Sin embargo, en atención a los beneficios contributivos que concede su status como sub-zona de comercio exterior, han optado por utilizar las facilidades de la CORCO. 1999 (Parte 2) Leyes de Puerto Rico 1603-1604.
*898Así las cosas y tomando en cuenta que no quedaba del todo claro que la exención del pago de patentes municipales habría de aplicar a este tipo de negocio, la Ley Núm. 350-1999 procedió a enmendar la Ley Núm. 113 para aclarar que las compañías a las que les aplicaría dicha exención contributiva incluyen pero no se limitan a aquellas “dedica-das a la compra y venta de crudo y sus derivados, cuyas operaciones se lleven a cabo a tenor con lo dispuesto en [la Ley de Zonas de Comercio Exterior de 1934, supra]”. Sec. 9(31) de la Ley Núm. 350-1999, (Parte 2) Leyes de Puerto Rico 1605. Además, por virtud de las enmiendas provistas en la Ley Núm. 350-1999, se añadió que la exención contri-butiva aplicaría al “ingreso procedente de la venta de crudo y sus derivados a la Autoridad de Energía Eléctrica para la generación de energía eléctrica, por compañías dedicadas a la compra y venta de petróleo y sus derivados”. Id., See. 9(32)(14)
No obstante, con el pasar de los años la Asamblea Legis-lativa entendió prudente enmendar nuevamente la Ley Núm. 113, con el propósito de eliminar la exención contribu-tiva previamente otorgada a las compañías dedicadas a la compraventa de crudo y sus derivados. Así, mediante la Ley Núm. 126-2005, el legislador explicó en su Exposición de Motivos que con la eliminación de la exención contributiva a este tipo de compañía se le hacía justicia a los municipios que habían experimentado una reducción en sus ingresos por patentes municipales. Como fundamento adicional ex-plicó que dichas compañías no aportaban empleos directos ni redundaban en ningún tipo de beneficio a la ciudadanía que hubiera sido evidenciado contundentemente.
Actualmente, la sección pertinente de la Ley Núm. 113 lee como sigue:
*899Se exime del pago de las patentes municipales por autoriza-ción de las disposiciones de las sees. 651 a 652y de este título a:
(31) Exclusivamente el ingreso derivado de la actividad de exportación generada de .empresas localizadas en una Zona de Comercio Exterior, incluyendo el ingreso que generen los pro-ductos utilizados en el proceso de manufactura, mezcla o emba-laje realizado dentro de la zona, establecida conforme a lo dis-puesto en el Acta de Zonas de Comercio Exterior de 1934 (19 U.S.C. 819a), por una entidad incorporada bajo las leyes del Gobierno de Puerto Rico o por una compañía autorizada a hacer negocios en Puerto Rico, excluyendo a las compañías dedicadas a la compra y venta de crudo y sus derivados, cuyas operaciones se lleven a cabo a tenor con lo dispuesto en el Acta de Zonas de Comercio Exterior, supra. (Énfasis nuestro). 21 LPRA see. 651h(31).
De lo anterior se infiere diáfanamente que, a pesar de que por un periodo de tiempo se entendió apropiado como política pública, la Asamblea Legislativa optó por específica-mente excluir a las compañías dedicadas a la compraventa de petróleo y sus derivados de la exención contributiva pro-vista para las compañías que operan dentro de las Zonas de Comercio Exterior. Sin embargo, ello no significa que auto-máticamente una compañía que se dedica a este negocio deba pagar patentes municipales, pues, como ya discutimos, ello dependerá del nexo que la compañía tiene con el muni-cipio que pretende imponer la contribución y el tratamiento que la Ley Núm. 113 otorga a ese tipo de negocio a la hora de determinar el volumen de negocios atribuible a las ope-raciones realizadas en un municipio en particular.
rH HH HH
En el recurso ante nuestra consideración, el Municipio argumenta, en esencia, que la norma de Lever Bros. Export Corp. v. Alcalde S.J., supra, en cuanto al requisito de que una compañía debe tener una oficina o establecimiento co-mercial dedicado con fines de lucro en el municipio impositor se trata de una norma general que no tiene cabida en la *900controversia de autos. A su vez, alega que la Ley Núm. 113, y su historial legislativo apuntan a que existe una excepción al requisito de tener una oficina o establecimiento comercial para casos de compraventas de productos derivados del pe-tróleo a la AEE. Relacionado con lo anterior, aduce además que el factor determinante al momento de determinar si procede la imposición de patentes municipales es si el evento económico que genera el ingreso ocurrió dentro de la jurisdicción territorial municipal, requisito que entienden satisfecho por el hecho de que Lukoil entregó los productos vendidos a la AEE en un muelle ubicado en el Municipio. No le asiste la razón. Veamos por qué.
En cuanto a los primeros dos señalamientos de error, el Municipio, mediante una extensa y muy creativa argumen-tación, nos invita a acoger su postura de que el requisito presencial que establecimos en Lever Bros. Export Corp. v. Alcalde S.J., supra, únicamente aplica a aquellos negocios que estén cubiertos según la definición general de volumen de negocios de la Ley Núm. 113. Específicamente, el Muni-cipio alega que, por tratarse de una venta, no le aplica la definición general de volumen de negocios de la Ley Núm. 113, sino que le aplica la disposición específica que la misma ley establece para el caso de ventas de bienes. Sostiene su argumento basándose en jurisprudencia de este Tribunal, en la cual se acudió a una de las definiciones especiales de volumen de negocios para determinar si un municipio tenía autoridad para imponer patentes municipales.!15)
*901Si bien es cierto lo que alega el Municipio a los efectos de que la Ley Núm. 113 provee diferentes maneras para calcular el volumen de negocios tributable según el tipo de negocio del que se trate, también es cierto que en todas esas definiciones está dispuesto que el contribuyente tenga presencia física en algún municipio. Lo que varía, según el tipo de negocio que el contribuyente lleve a cabo, es cómo habrá de computarse el volumen de negocios y a cuáles municipios —en los cuales el contribuyente tenga presencia física— habrá de pagar la patente municipal, esto último según el principio de prorrateo que establece la Ley Núm. 113.
Por otro lado, en todos los casos anteriores en donde he-mos aplicado esa norma no estaba en controversia si las compañías que impugnaban el cobro de las patentes muni-cipales tenían presencia física en alguna jurisdicción municipal de Puerto Rico. A contrario sensu, en la controver-sia que hoy atendemos quien impugna el cobro de la patente municipal es una compañía foránea, sin oficinas, establecimientos comerciales, almacenes o presencia física alguna en Puerto Rico —lo cual, ciertamente, implica que tampoco se encuentra presente en el Municipio — . A pesar de lo anterior, el Municipio alega que procede la imposición y cobro de patentes municipales por el único hecho de que el combustible vendido por Lukoil y comprado por la AEE, transacción que fue llevada a cabo en todo momento desde las oficinas de la primera en Nueva York, fue entregado en un muelle ubicado en el Municipio.(16) No obstante, además *902de que no se cumple con el requisito presencial, difícil-mente podríamos concluir que la entrega de un producto en un muelle sea un evento económico sustancial que sirva como base suficiente para que un municipio pueda imponer patentes municipales sobre una transacción comercial.
Finalmente, tampoco nos convence el argumento esbo-zado por el Municipio en su tercer señalamiento de error a los efectos de que el historial legislativo de la Ley Núm. 113 demuestra que los municipios están facultados para impo-ner contribuciones por el volumen de negocios derivado de la compraventa de productos derivados del petróleo, aun en casos en que la compañía no tenga presencia física en el municipio impositor.(17) Aunque es cierto que desde el 2005 *903en adelante la Ley Núm. 113 no contiene exención contribu-tiva alguna para este tipo de negocio, ello no implica que el Municipio esté facultado a cobrar patentes municipales por el mero hecho de que recibió los productos vendidos en su muelle. Según ya discutimos, no se trata de una prohibición de cobrar patentes municipales por la venta de productos derivados del petróleo a la AEE. De lo que se trata es que para que el Municipio pueda imponer el tributo, se tienen que cumplir con los requisitos que por más de una década hemos reiterado desde que resolvimos Lever Bros. Export Corp. v. Alcalde S.J., supra.
Por todo lo anterior, resolvemos que no existe una excepción a la norma de presencia física que expusimos por primera vez en Lever Bros. Export Corp. v. Alcalde S.J., supra. (18) Por lo tanto, independientemente del tipo de negocio que se trate, “como cuestión de umbral la Ley Núm. 113 exige que una persona tenga presencia física”, ya sea a través de oficinas, establecimientos comerciales, almacenes *904o cualquier otro tipo de organización de industria o negocio en el municipio que pretenda imponer patentes municipales por la actividad económica generada dentro de su demar-cación territorial. Además de tener presencia física, se re-quiere que por medio de ella se efectúen actividades con fines de lucro en el municipio impositor. Solo luego de haber cumplido con lo anterior es que se debe acudir a la defini-ción de “volumen de negocios” aplicable, según sea el caso, para determinar cuál será la base tributable y cómo se ha-brá de calcular la imposición de las patentes municipales.

Así las cosas, el Tribunal de Apelaciones actuó conforme a Derecho al confirmar el dictamen del Tribunal de Pri-mera Instancia. No procede la imposición y el cobro de pa-tentes municipales en este caso.

IV
Por los fundamentos que anteceden, confirmamos la sentencia del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Oronoz Rodríguez concurrieron con el re-sultado sin opinión escrita. El Juez Asociado Señor Estre-lla Martínez emitió una opinión disidente, a la que se unió la Jueza Presidenta Señora Fiol Matta.
— O —

(1) Véase la Demanda presentada por Lukoil Pan Americas, LLC (en adelante, Lukoil), Apéndice, págs. 30-36.


(2) Véanse la Contestación a la Demanda y la Contestación Enmendada a la Demanda presentadas por el municipio de Guayanilla (en adelante, el Municipio), Apéndice, págs. 37-45.


(3) íd., pág. 43.


(4) Apéndice, págs. 46-51.


(5) Véase la Oposición a Moción para que se Dicte Sentencia por las Alegaciones y Moción para que se Desestime la Reconvención, presentada por el Municipio el 12 de septiembre de 2012, Apéndice, págs. 52-70.


(6) Véase la Sentencia emitida por el Tribunal de Primera Instancia el 11 de octubre de 2012 y notificada el 17 de octubre de 2012, Apéndice, págs. 123-127.


(7) Véase la Moción de Reconsideración presentada por Lukoil, Apéndice, págs. 71-91.


(8) Véase el Escrito de Apelación presentado por el Municipio ante el Tribunal de Apelaciones, Apéndice, págs. 1-29.


(9) Véase la Sentencia emitida por el Tribunal de Apelaciones el 29 de agosto de 2013 y notificada el 4 de septiembre de 2013, Apéndice, págs. 247-266.


(10) La Asamblea Legislativa también ostenta el poder constitucional para “crear, suprimir, consolidar y reorganizar municipios, modificar sus límites territo-riales y determinar lo relativo a su régimen y función”. Art. VI, Sec. 1, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 419.


(11) Entre ellos se encuentran la Ley Núm. 81-1991, según enmendada, conocida como Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 LPRA see. 4001 et seq.); la Ley Núm. 83-1991, según enmendada, conocida como Ley de Contribuciones Municipales sobre la Propiedad de 1991 (21 LPRA see. 5001 et seq.); la Ley Núm. 80-1991, según enmendada, conocida como Ley del Centro de Recaudación de Ingresos Municipales, 21 LPRA see. 5801 et seq., y la Ley Núm. 113 de 1974, según enmendada, conocida como Ley de Patentes Municipales, 21 LPRA see. 651 et seq.


(12) La Ley Núm. 113 establece ciertas reglas para determinar el volumen de negocios dependiendo del tipo de empresa de que se trate: (a) los negocios financie-ros; (b) los comisionistas, agentes, representantes y contratistas; (c) las ventas de tiendas, casas de comercio y otras industrias o negocios; (d) estaciones de gasolina, y (e) servicios de telecomunicaciones. 21 LPRA sec. 651a.


(13) La enmienda a la Ley Núm. 113, por virtud de la Ley Núm. 131-1999, lee como sigue:

“Sección 651h. Exenciones

“Se exime del pago de las patentes impuestas por autorización de [ley] a:
“(1) [...]
“(31) Exclusivamente el ingreso derivado de la actividad de exportación generada de empresas localizadas en una Zona de Comercio Exterior, incluyendo el ingreso que generen los productos utilizados en el proceso de manufactura, mezcla o embalaje realizado dentro de la zona, establecida conforme a lo dispuesto en el Acta de Zonas de Comercio Exterior de 1934 (19 USC 819a), por una entidad incorpo-*897rada bajo las leyes del Gobierno de Puerto Rico o por una compañía autorizada a hacer negocios en Puerto Rico 21 LPRAsec. 651h(31).


(14) Posteriormente, por virtud de la Ley Núm. 130-2001, la Asamblea Legisla-tiva aclaró lo dispuesto en la Ley Núm. 350-1999 y dispuso que dicha enmienda no tenía efecto retroactivo. Por lo tanto, aquellos municipios que hubiesen notificado deficiencia en el pago de patentes municipales conforme a la ley y previo a la vigencia de la Ley Núm. 350-1999, tenían pleno derecho a cobrar lo adeudado.


(15) por ejempi0; en Royal Bank v. Mun. de San Juan, 154 DPR 383 (2001), acudimos a la disposición pertinente de la Ley Núm. 113 para determinar cómo se computa el volumen de negocios de un negocio financiero.
Igualmente, en Mun. Trujillo Alto v. Cable TV, 132 DPR 1008 (1993), hicimos lo propio con el propósito de determinar cómo se calcula el volumen de negocios en el caso de una compañía que provee servicios de Cable TV. Valga destacar que en este último caso resolvimos que el Municipio de Trujillo Alto no podía imponer patentes municipales por los servicios de Cable TV provistos dentro de su demarcación territorial, pues en ese entonces la ley exigía que este tipo de compañía únicamente tributaba donde mantuviese sus oficinas. Sin embargo, luego de la aprobación de la Ley Núm. 23-1996, se autorizó a los municipios a cobrar patentes municipales to-mando como base lo facturado a los suscriptores de cada municipio. Véase el esc. 18 de esta Opinión, infra.


(16) La actuación del Municipio en este caso, y la teoría esbozada en la opinión disidente del Juez Asociado Señor Estrella Martínez, podría tener implicaciones le-gales adicionales ante el hecho de que Lukoil es una compañía foránea sin presencia física u operación alguna en Puerto Rico. En E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012), por primera vez reconocimos que la Cláusula de Comercio —en su estado durmiente— de la Constitución de Estados Unidos aplica a Puerto Rico ex proprio vigore. En cuanto a los límites que impone dicha disposición constitucional, el Tribunal Supremo de Estados Unidos ha resuelto que deben cumplirse cuatro (4) requisitos para que los tribunales puedan validar la imposición de contribuciones dentro del comercio interestatal: (1) que “existía] un nexo sustancial entre la activi-dad sujeta a la contribución y el estado que la impone”; (2) que “la contribución esté *902distribuida equitativamente”; (3) que “la contribución en cuestión no discrimine contra el comercio interestatal”, y (4) que “la contribución esté relacionada apropiada-mente con los servicios provistos por el estado”. Id., pág. 75, citando a Complete Auto Transit, Inc. v. Brady, 430 US 274, 279 (1977). En cuanto al primer requisito y la necesidad de presencia física en el estado impositor, véase Quill Corp. v. North Dakota, 504 US 298 (1992).
No obstante y a pesar de que ello forma parte de las defensas de Lukoil en este caso, estamos impedidos de utilizar esa vía para resolver la controversia de autos por motivos de autolimitación judicial. Como es sabido, “los tribunales no debemos en-trar a considerar la constitucionalidad o inconstitucionalidad de una ley o de una actuación a menos que ello sea imprescindible y que la controversia bajo considera-ción no pueda ser adjudicada por otros fundamentos”. (Citas omitidas). Pueblo v. Yip Berrios, 142 DPR 386, 421 (1997). En este caso, la Ley Núm. 113 es suficiente para resolver la controversia.
La disidencia en este caso despacha la aplicación del asunto constitucional en una nota al calce, a pesar de que su teoría choca de frente con la doctrina de la Cláusula de Comercio en su estado durmiente. En ese sentido, cuestiona la aplica-ción del precedente claro en el tema resuelto por el Tribunal Supremo federal en Quill Corp, supra. Para ello, hace una referencia al caso de Koch Fuels, Inc. v. Clark, 676 A2d 330 (1996). Sin embargo, el propio caso de Koch Fuels, supra, reconoce y aplica el precedente de Quill Corp., supra. (“Although we do not dispute the applicability of‘Quill Corp.’to the instant case, we are not persuaded by Koch’s contentions that it did not maintain a physical presence in the state” (énfasis nuestro), Koch Fuels, supra, pág. 333).
Para colmo, en el caso Koch Fuels, supra, el Tribunal Supremo de Rhode Island explicó su conclusión en cuanto a que el impuesto era válido: “we are of the opinion that Koch’s activities created in practical effect a physical presence within this state”. (Énfasis suplido). íd., pág. 334. Por ello es errada la expresión de la disidencia en su esc. 17 en cuanto a que en Koch Fuels, supra, se validó un impuesto a una corporación que no tenía presencia física en el estado. En ese sentido el propio caso citado por la disidencia llega a la misma conclusión de esta Opinión: la corporación a la que se le cobra el tributo tiene presencia física en el estado impositor.


(17) Al argumentar a favor de su contención, el Municipio utiliza una Sentencia del Tribunal de Apelaciones donde ese foro llegó a un resultado distinto al del pre-*903sente caso. En Vitol S.A., Inc. v. Municipio de Guayanilla, KLCE0100543, al igual que en la controversia de autos, se trataba de una compañía foránea que alegaba no tener presencia física en Puerto Rico y que fue objeto de una imposición de patentes municipales por el Municipio, por el hecho de haber entregado el combustible ven-dido en el muelle de Costa Sur. Sin embargo, la controversia ante la consideración del Tribunal de Apelaciones era si el Tribunal de Primera Instancia había actuado correctamente al denegar la Moción de Sentencia Sumaria presentada por la compa-ñía en cuestión. En ese caso, el foro apelativo intermedio se limitó a confirmar la denegatoria emitida por el foro primario, pues entendió que habían controversias de hechos relacionados a las operaciones de Vitol en Puerto Rico que ameritaban ser dilucidadas mediante juicio plenario.


(18) En su alegato, Lukoil argumenta que la See. 3 de la Ley Núm. 116, 21LPRA sec. 651b, establece una excepción al requisito de presencia física para el caso de los contratos de concesiones entre la Autoridad de Carreteras y Transportación y conce-sionarios privados. Entendemos que esta aseveración no es correcta, pues en estos contratos la propia carretera administrada —en aquellos casos en que la misma transcurra por más de un municipio— es suficiente para cumplir con el requisito presencial que permea el estatuto. Lo que atiende la disposición citada es cómo habrá de prorratearse la patente municipal entre cada municipio donde atraviesa una carretera objeto de este tipo de contrato. Una situación similar ocurre en el caso de las compañías que proveen servicio de Cable TV, pues estas tienen presencia física a través de la infraestructura particular necesaria para llevar a cabo ese tipo de negocio. Por otro lado, nótese que en ambos casos, independientemente del trata-miento particular que se le da a estas compañías a la hora de determinar su volumen de negocios y a cuáles municipios deben pagar patentes municipales, se trata de negociosque tienen presencia física en Puerto Rico.